Citation Nr: 1747105	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-02 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include as secondary to the Veteran's service-connected low back disability.   

2.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as due to herbicide exposure or Gulf War service and exposures therein.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971 and from November 1971 to September 1991, to include service in the Republic of Vietnam and in Southwest Asia.  His awards and decorations include multiple Combat Action Ribbons and a Navy Cross, among many others.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board denied the Veteran's claims in October 2015.  The Veteran appealed to the United States Court of Appeals for Veterans' Claims (Court), which remanded the issues back to the Board in August 2016.  The Board remanded the Veteran's claims in January 2017 for additional development.  They now return to the Board for further appellate review.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his diagnosed COPD is the result of herbicide agent exposure in the Republic of Vietnam or as due to Gulf War service and exposures therein.  The Veteran also asserts that he has a bilateral foot disability related to his active service or as secondary to his service-connected low back disability.  While the Board regrets further delay, additional development is necessary as to the Veteran's claims.

COPD

The Board notes that service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agent, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e), 3.313.  COPD, however, is not a disability subject to presumptive service connection due to herbicide exposure.  38 C.F.R. § 3.309(e).  

Further, under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 38 C.F.R. § 3.317(a)(1) (extended from December 31, 2016 by 81 Fed. Reg. 71,382 (October 17, 2016)).  Thus, for purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.    

Notwithstanding the foregoing presumption provisions for herbicide and Gulf War service exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-161 (1997).

In a July 2009 VA respiratory examination, the examiner opined that the Veteran's COPD was less likely as not caused by his active service, to include as due to environmental hazards, simply noting the Veteran's longstanding history of cigarette smoking. 

The Board finds the July 2009 VA medical opinion is inadequate for adjudication purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the examiner did not provide a sufficient rationale for why the Veteran's COPD was not related to his active service, to include herbicide exposure or Gulf war service and exposures therein.  Notably, an August 1991 service treatment record not addressed by the examiner specifically notes the Veteran's exposure to burning oil fields in Kuwait for approximately 7 days without a gas mask.  As the opinions are not adequate, they cannot service as the basis of a denial of entitlement to service connection.  

The Board also finds that the issue before it is of a level of complexity such that seeking a specialist's opinion may be of some benefit in adjudicating the claim.  Therefore, the Board finds that the Veteran should be afforded a new VA respiratory examination from a qualified VA examiner, with a supplemental opinion by a pulmonologist, to determine the nature and etiology of the Veteran's COPD.  

Foot Disabilities

The Court's August 2016 Joint Motion for Remand (JMR) found that the Board failed to satisfy VA's duty to assist in its October 2015 decision denying the Veteran's claim.  See 38 U.S.C.A. § 5103A.  The Court found, in part, that the Board erred in finding that a July 2009 VA foot examination was adequate, as the examiner did not address a 2008 diagnosis of bilateral pes cavus and any potential etiology or relationship to service.  The Court's JMR also requested the examiner to address any evidence of abnormal gait and weight-bearing due to the Veteran's service-connected low back condition and any resulting impact on his lower extremities.  In January 2017, the Board remanded the Veteran's claim in accordance with the Court's JMR.  

The record reflects that the Veteran was afforded a new VA examination for his bilateral foot disability claim in March 2017.   Due to the remoteness of the Veteran's in-service injuries without any chronic residuals, the examiner opined that it was less likely as not that the Veteran's right or left foot disabilities were incurred in or caused by his active service.  The examiner further opined that current medical literature supports the Veteran's degenerative changes of the feet as more likely secondary to the expected aging process commonly seen in this Veteran's age group, noting that the Veteran was not diagnosed with foot disabilities until his late 50's.  However, the VA examiner was not asked to address the secondary-service connection aspect of the Court's August 2016 JMR - whether the Veteran's bilateral foot disabilities were caused or aggravated by any abnormal gait or weight-bearing due to his service-connected low back disability.  As such, an addendum opinion is required.

Accordingly, the matter is REMANDED for the following actions:

1.  Ask the Veteran to identify any remaining outstanding treatment records relevant to his claims.  All identified VA records should be added to the claims file.  All other properly identified records, such as private treatment records, should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  After the above development has been accomplished to the extent possible, schedule the Veteran for a VA respiratory examination to determine the nature and etiology of his COPD.  All indicated tests and studies are to be performed and a detailed history should be obtained.  

The examination should be performed by a qualified examiner; however, the requested opinion should be obtained from a pulmonologist, even if the pulmonologist is not the one to perform the respiratory examination.  The pulmonologist should render an opinion regarding the following:

a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's COPD is related to his active service, to include exposure to environmental hazards, in the Republic of Vietnam?  Exposure to herbicide agents has been conceded.
     
 b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's COPD is related to his active service, to include exposure to environmental hazards in Southwest Asia?  The examiner should specifically address the Veteran's exposure to burning oil fields in Kuwait in August 1991. 

3.  Request an addendum opinion from the examiner who performed the Veteran's March 2017 VA foot examination.  If unavailable, the opinion must be sought from a similarly qualified provider.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  Following a review of the record, the examiner should respond to the following: 

Whether any of the Veteran's bilateral foot disabilities are at least as likely as not (at least a 50 percent probability) (i) caused or (ii) aggravated by (worsened beyond normal progression of the disorder) his service-connected low back disability.  The examiner should specifically discuss the effects of any abnormal gait or weight-bearing on the Veteran's lower extremities.

A complete rationale for all opinions expressed should be provided.

4.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


